UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7731



MARION DAVID MELVILLE,

                                           Petitioner - Appellant,

          versus


RON ANGELONE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-98-566-R)


Submitted:   February 11, 1999         Decided:     February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marion David Melville, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marion David Melville appeals the district court’s order deny-

ing his motion for reconsideration of the order denying his motion

for reconsideration of the original judgment dismissing his peti-

tion filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998).    We

have reviewed the record and the district court’s oder and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Melville v. Angelone, No. CA-98-566-R (W.D.

Va. Nov. 10, 1998).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2